Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.   Upon considering the pre-appeal conference decision, the finality of the office action has been withdrawn and the case is reopened for prosecution.
                                                    Status Application
2.  Claims 1-4, 6-7, 9-12, 14-15, 17-18, 37-38, 45-46, 48-49 are pending. Claims 5, 8, 13, 16, 19-36, 39-44, 47 and 50 were canceled. The rejections not reiterated herein were withdrawn in view of the pre-appeal conference decision.
Claim Rejections - 35 USC § 112
3.   The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


          Claims 1-4, 6-7, 9-12, 14-15, 17-18, 37-38, 45-46 and 48-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 11 and 37 recite ‘wherein the first and second primer pairs are arranged to form four different amplicons on a target nucleic acid sequence containing the wild type nucleotide at the position of interest’ in step b). However the method steps followed by step b) do not recite analyzing said four amplicons. The metes and bounds of the claims are unclear and indefinite because it is not clear whether the method requires analysis of each of said four amplicons or do they only require arrangement of said primer pairs to form four amplicons.
Claim Rejections - 35 USC § 103
4.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
          Claims 1-4, 6-7, 9-12, 14-15, 17-18, 37-38, 45-46 and 48-49  are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. (US 2012/0122095) in view of Wang et al. (US 2016/0257994).
  Moser et al. teach a method of claim 1-4, 10, 12, 37-38, 49, of determining the presence of a wild type or variant nucleotide at a position of interest in a target nucleic acid sequence, the target nucleic acid sequence having first and second regions and the position of interest being located in the first region, the method comprising the steps of: a) providing a first primer pair capable of specific amplification of the first region of the target nucleic acid sequence if present, to form a first amplicon, wherein one primer of the pair has a 3’ terminal nucleotide that is complementary to the wild-type nucleotide at the position of interest and wherein the first amplicon is labeled with a first signal-generating label coupled to one of the primers of the first pair of primers (para 0011-0016, 0027-0028, claims 1-10);
b) providing a second primer pair capable of specific amplification of the second region of the target nucleic acid sequence, if present, to form a second amplicon, wherein the second amplicon is labeled with a second signal-generating label coupled to one of the primers of the second pair of primers and (para 0011-0016, 0027-0028, claims 1-10);
c) forming a reaction mixture comprising the first and second pairs of primers, and the target nucleic acid under conditions for nucleic acid amplification (para 0011-0016, 0028, claims 1-10);
d) measuring first and second signals from each of the first and second labels as amplification proceeds and calculating a cycle threshold (Ct) value associated with each of the first and second signals (0011-0016, 0028-0029, 0038, 0145-0150, claims 1-10);
e) comparing the Ct values associated with the first and second signals; and f) determining the presence of a wild-type nucleotide at the position of interest if the difference between the Ct values associated with the first and second signals is less than or equal to a predetermined threshold or determining the presence of a variant nucleotide at the position of interest if the difference between the Ct values associated with the first and second signals is greater than the predetermined threshold (para 0029, 0038, 0145-0150).
With reference to claims 6-7, 9, 14-15, 17, 45, 46, 48, Moser et al. teach that the first and second signal generating labels are coupled to a non-standard base at a 5’ end of each primer and wherein amplification results in the incorporation of a complementary non-standard base opposite the non-standard base of each primer, wherein the non-standard base is isoC or isoG and the signal generating labels are distinguishable fluorophores and the complementary non-standard base is coupled to a quencher (para 0011-0016, 0027-0029).
    Moser et al. teach a method of claim 11, 18, of determining the presence of a wild type or variant  nucleotide at a position of interest in a target nucleic acid sequence, the target nucleic acid sequence having first and second regions and the position of interest being located in the first region, the method comprising the steps of: a) providing a first primer pair capable of specific amplification of the first region of the target nucleic acid sequence if present, to form a first amplicon, wherein one primer of the pair has a 3’ terminal nucleotide that is complementary to the wild-type nucleotide at the position of interest and wherein the first amplicon is labeled with a first signal-generating label coupled to one of the primers of the first pair of primers b) providing a second primer pair capable of specific amplification of the second region of the target nucleic acid sequence, if present, to form a second amplicon, wherein the second amplicon is labeled with a second signal-generating label coupled to one of the primers of the second pair of primers (para 0011-0016, 0027-0029, 0166-0169);
c) providing a third primer pair capable of specific amplification of a third region of the target nucleic acid sequence, if present, to form a third amplicon, wherein the third amplicon do not overlap with the first and second amplicon and the third amplicon is labeled with a third signal-generating label coupled to one of the primers of the third pair of primers (para 0028, 0166-0169);
d) forming a reaction mixture comprising the first second and third pairs of primers, and the target nucleic acid under conditions for nucleic acid amplification (para 00280166-0169);
e) measuring first and second signals from each of the first and second labels as amplification proceeds and calculating a cycle threshold (Ct) value associated with each of the first and second signals (para 0028-0029, 0166-0168);
f) comparing the Ct values associated with the first and second signals; and f) determining the presence of a wild-type nucleotide at the position of interest if the difference between the Ct values associated with the first and second signals is less than or equal to a predetermined threshold or determining the presence of a variant nucleotide at the position of interest if the difference between the Ct values associated with the first and second signals is greater than the predetermined threshold (para 0028-0029, 0166-0169).
         Although Moser et al. teach two pairs of primers, Moser et al. did not specifically teach  the first and second primer pairs are arranged to form four different amplicons on a target nucleic acid containing the wild type nucleotide at the position of interest.
       Wang et al. teach a method of claims 1-4, 6-7, 9-12, 14-15, 17-18, 37-38, 45-46, 48-49  for selective amplification of target nucleic acids using two primer pairs, wherein said two primer pairs are arranged to produce four amplification products wherein the first and the second regions of the target partially overlap, wherein the first and the second regions are within 500, 300, 200, or 100 nucleotides of each other  (Fig. 1-2, para 0006- 0008, 0023-0030) and selectively amplifies nucleic acid sequences having overlapping region by controlling the primer annealing temperature and with a primer annealing temperature at least 20 C higher than the annealing temperature of  another primer (para 0019-0032). 
     It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention to combine the method of Moser et al. with arranging two primer pairs to obtain four amplification products as taught by Wang et al. to develop an improved method. The ordinary person skilled in the art before the effective filling date of the invention would have been motivated to combine the method as taught by Moser et al. with the arrangement of primers as taught by Wang et al. and have a reasonable expectation of success that the combination would result in an improved method for detecting nucleic acid variants because Wang et al. explicitly taught said arrangement of first and second primer pairs to form four amplicons that would provide selective amplification of target nucleic acids comprising overlapping regions in a multiplex PCR  (abstract, para 0027) and such a modification of the method is considered obvious over the prior art.
                                                        Conclusion
                 No claims are allowable.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637